Per Curiam.
Upon the petition of the defendant in error a rehearing was granted and the case re-argued at the present session of the court. . After a careful consideration of the questions involved, we are constrained to adhere to our former opinion that the judgment of the lower court should be *407reversed and a new trial awarded on all issues. It is so ordered.
The petition for a rehearing suggests that certain language in our former opinion is calculated to impose upon the employer a higher duty to the employee than is required under settled principles. It is unnecessary that the language criticized be detailed. Suffice it to say that nothing in our former opinion was intended to change or impinge upon the elementary rule that an employer owes to the employee the duty to exercise ordinary care that the place in which the servant is required to work be reasonably safe.

Reversed and remanded.